.

                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DMSION

                                 No.6:20-LlQ-43Lo-\SO(4J

    UNITED STATES OF AMERICA             )
                                         )
                v.                       )      CRIMINAL INDICTMENT
                                         )
    TRISTAN BISHOP PAN                   )


          The Grand Jury charges that:

                                      Introduction

          1.    The defendant, TRISTAN BISHOP PAN, was a resident of Wake

    County, North Carolina, within the Eastern District of North Carolina.

          2.    Pan Insurance Agency LLC ("Pan Insurance Agency"), formed in or

    around June 2010, was a Delaware limited liability company that maintained its

    principal office in Wake County, North Carolina. According to documents filed with

    the North Carolina Secretary of State, PAN was the Chief Executive Officer of Pan

    Insurance Agency.

          3.    Pan Realty LLC ("Pan Realty"), formed in or around November 2010,

    was a North Carolina limited liability company that maintained its principal office

    in Wake County, North Carolina, at the same location as Pan Insurance Agency.

    According to documents filed with the North Carolina Secretary of State, PAN was

    the Manager of Pan Realty.




         Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 1 of 17
      4.    Technology for Teaching, formed in or around December 2010, was a

North Carolina non-profit corporation that maintained its principal office in Wake

County, North Carolina. According to documents filed with the North Carolina

Secretary of State, PAN was the Registered Agent of Technology for Teaching.

      5.    NC Health Care Reform Advisors LLC ("NC Health Care Reform

Advisorsj, formed in or around October 2013, was a North Carolina limited liability

company that maintained its principal office in Wake County, North Carolina.

According to documents filed with the North Carolina Secretary of State, PAN was

the Manager of NC Health Care Reform Advisors.

      6.    A&D Pan Legacy LLC ("A&D Pan Legacy'), formed in or around

January 2017, was a North Carolina limited liability company that maintained its

principal office in Wake County, North Carolina, at the same location as Pan

Insurance Agency. According to documents filed with the North Carolina Secretary

of State, PAN was the ChiefE~ecutive Officer of A&D Pan Legacy.

      7.    Health Care Without Borders LLC ("Health Care Without Borders"),

formed in or around November 2017, was a North Carolina limited liability company

that maintained its principal office in Wake County, North Carolina. According to

documents filed wit~ the North Carolina Secretary of State, PAN was a Member of

Health Care Without Borders.

      8.    Digital Encryption Storage LLC ("Digital Encryption Storage"), formed

in or around February 2019, was a Delaware limited liability company that




                                         2

     Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 2 of 17
.   .
        maintained its principal office in Wake County, North Carolina, at the same location

        as Pan Insurance Agency.

              9.    Pan Legacy LLC ("Pan Legacy''), formed in or around March 2019, was

        a North Carolina limited liability company that maintained its principal office in

        Wake County, North Carolina, at the same location as Pan Insurance Agency.

        Accor~g to documents filed with the North Carolina Secretary of State, PAN was

        the President of Pan Legacy.

              10.   Khaleesi LLC ('Khaleesi"), formed in or around March 2019, was a

        North Carolina limited liability company that maintained its principal office in Wake

        County, North Carolina, at the same location as Pan Insurance Agency. According

        to documents filed with the North Carolina Secretary of State, PAN was the

        President of Khaleesi.

              11.   The Night's Watch LLC e'Night's Watch"), formed in or around April

        2019, was a North Carolina limited liability company that maintained its principal

        office in Wake County, North Carolina, at the same location as Pan Insurance

        Agency. According to documents filed with·the North Carolina Secretary of State,

        PAN was the President of Night's Watch.

              12.   White Walker LLC ("White Walker"), formed in or around April 2019,

        was a North Carolina limited liability company that maintained its principal office

        in Wake County, North Carolina, at the same location as Pan Insurance Agency.

        According to documents filed with the North Carolina Secretary of State, PAN was

        the President of White Walker.

                                                  3

             Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 3 of 17
                        Small Business Administration

      18.   The United States Small Business Administration ("SBA'') was an

executive-branch agency of the United States government that provided support to

entrepreneurs and small businesses. The mission of the SBA was to maintain and

strengthen the nation's economy by enabling the establishment and viability of small

businesses and by assisting in the economic recovery of communities after disasters.

      14.   As part of this effort, _the SBA facilitated loans through banks, credit

unions, and other lenders. These loans had government-backed guarantees.

                      The Paycheck Protection Program

      15.   The Coronavirus Aid, Relief, and Economic Security ("CARES") Act was

a federal law enacted in or around March 2020 and designed to provide emergency

financial assistance to the millions of Americans who were suffering the economic

effects caused by the COVID-19 pandemic. One source of relief provided by the

CARES Act was the authorization of up to $849 billion in forgivable loans to small

businesses for job retention and certain other expenses, through a program referred

to as the Paycheck Protection Program ("PPP''). In or around April 2020, Congress

authorized over $300 billion in additional PPP funding.

      16.   In order to obtain a PPP loan, a qualifying business was required to

submit a PPP loan application, signed by an authorized representative of the

business. The PPP loan application required the business (through its authorized

representative) to acknowledge the program rules and make certain ~ative

certifications in order to be eligible to obtain the PPP loan.    In the PPP loan


                                         4

     Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 4 of 17
application, the small business (through its authorized representative) was required

to state its average monthly payroll expenses and its number of employees, among

other things. These figures were used to calculate the 8.Dlount of money the small

business was eligible to receive under the PPP. In addition, businesses applying for

a PPP loan were required to provide documentation showing their payroll expenses.

      17.   A PPP loan application was processed by a participating financial

institution (''lender"). If a PPP loan application was approved, the participating

lender would fund the loan using its own monies, which were guaranteed by the SBA.

Data from the application, including information about the borrower, the total

amount of the loan, and the listed number of employees, was transmitted by the

lender to the SBA in the course of processing the loan.

      18.    PPP loan proceeds were required to be used by the business on certain

permis~ible expenses, including payroll costs, mortgage interest, rent, and utilities.

Under the applicable PPP rules and guidance, the inte~est and principal on the PPP

loan was eligible for forgiveness if the business was eligible for the PPP loan it

received, spent the loan proceeds on these permissible expense items within a

designated period of time, and used a certain portion.of the loan proceeds for payroll

expenses.

            Relevant Financial Institutions and Related Entities

      19.    Bank 1 was a financial institution within the meaning of Title 18,

United States Code, Section 20, the deposits of which were insured by the Federal

Deposit Insurance Corporation ('FDIC"). Bank 1 was headquartered in Pennsylvania


                                          5


      Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 5 of 17
and maintained branch locations throughout the northeastern- United States, all of

which were outside the state of North Carolina. Bank 1 participated in the SBA's

PPP as a lender and, as such, was authorized to lend funds to eligible borrowers under

the terms of the PPP.

      20.    Bank 2 was a financial institution within the meaning of Title 18,

United States Code, Section 20, the deposits of which were insured by the FDIC.

Bank 2 was headquartered in Maine and maintained branch locations throughout

the northeastern United States, all of which were outside the state of North Carolina.

Bank 2 participated in the SBA's PPP as a lender and, as such, was authorized to

lend funds to eligible borrowers under the terms of the PPP.

      21.    Company I was a financial technology company based in Fulton County,

Georgia, and Company 2 was a financial technology company based in Utah County,

Utah. Company 1 and Company 2 participated in the SBA's PPP by, among other

things, acting as a service provider between small businesses and certain lenders,

including Bank I and Bank 2. Small businesses seeking PPP loans could apply

through Company 1 and Company 2 for PPP loans. Company 1 and Company 2 would

review the loan applications. If a loan application received by Company 1 and
                                      .                           .
Company 2 was approved for funding, a partner lender, such as Bank 1 and Bank 2,

disbursed the loan funds to the applicant.

      22.    Bank 3 was a financial institution within the meaning of Title 18,

United States Code, Section 20, the deposits of which were insured by the FDIC.

Bank 3 was headquartered in Pennsylvania and maintained branch locations


                                             6

      Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 6 of 17
throughout the United States, including in the State of North Carolina. PAN held

accounts at Bank 3, including account nos. x7224, x3536,_ and x7913.

                             The Scheme to Defraud

      23.   TRISTAN BISHOP PAN d~vised a scheme and artifice to defraud the

United States, through the SBA, and various financial institutions, including Bank 1

and Bank 2, by: (1) falsifying PPP loan applications, forms, and other documents

("fraudulent loan applicationsj; (2) submitting and causing to be submitted

fraudulent loan applications to Company 1, Company 2, and others in order to obtain

funds through the PPP; and (3) receiving· and obtaining payments and benefits from

Bank 1, Bank 2, and others based on the fraudulent loan applications submitted.

                             Purpose of the Scheme

      24.    The purpose of the scheme and artifice was for the defendant to unjustly

enrich himself and others through the submission of the fraudulent loan applications.

                       Manner and Means of the Scheme

      25.   The manner and means by which PAN sought to accomplish the objects

and purpose of the scheme and artifice included, among others:

                    Pan Insurance Agency PPP Application

      26.   On or about May 11, 2020, PAN electronically submitted and caused to

be submitted a false and fraudulent PPP application in the name of Pan Insurance

Agency, from Wake County, North C~rolina to Company 1, located in Fulton County,

Georgia, seeking approximately $680,627 in PPP funds ("Pan Insurance Agency PPP

application"). PAN signed the Pan Insurance Agency PPP application and certified


                                         7

      Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 7 of 17
that the application and all information provided therein, as well as the supporting

documents and forms, were true and accurate. Among other things, PAN certified

that the funds would be used "to retain workers and maintain payroll," as well as for

making other permissible expenses.

      27.    In the Pan Insurance Agency PPP application, PAN falsely represented

that the company had 37 employees and that its average monthly payroll was

approximately $272,251. In addition, PAN submitted a document that purported to

be the company's Employer's Quarterly Tax and Wage Report ("Tax and Wage

Report") for the first quarter of 2020 filed with the North Carolina Department of

Commerce. On the purported Tax and Wage Report, PAN falsely represented that,

in the first quarter of 2020, Pan Insurance Agency had made payments to 24 separate

employees.

   · 28.     Moreover, PAN submitted a document that purported to be the

company's Transmittal of Wage and Tax Statements ("IRS Form W-3") for 2019. On

the purported IRS Form W-3, PAN falsely represented that, in 2019, PAN had paid

Pan Insurance Agency's employees approximately $912,815.67 in wages, tips, and

other compensation, and that he had withheld more than $133,000 in federal income,

Social Security, and Medicare taxes.

      29.    As PAN knew at the time that he submitted the Pan Insurance Agency

PPP application, Pan Insurance Agency neither employed the number of individuals

identified nor did it incur the monthly payroll expenses reported in the application.

Moreover, Pan Insurance Agency had not paid the wages or withheld the taxes


                                         8

      Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 8 of 17
identified in the purported Tax and Wage Report and IRS Form W-3. The purported

Tax and Wage Report and IRS Form W-3 that PAN provided in support of the

company's PPP application were fraudulent.

      30.   Based on PAN's material misrepresentations set forth in the fraudulent

Pan Insurance Agency PPP application and supporting documents described in

Paragraphs 26 through 29, on or about May 11, 2020, Company 1 approved the Pan

Insurance Agency PPP application, and, on or about May 13, 2020, Bank 1 disbursed

approximately $680,627 in loan benefits to account no. x7224, held by PAN at Bank

3.
                        White Walker PPP Application

      31.   On or about June 12, 2020, PAN electronically submitted and caused to

be submitted a false and fraudulent PPP application in the name of White Walker,

from Wake County, North Carolina to Company 2, located in Utah County, Utah,

seeking approximately $33,600 in PPP funds ("White Walker PPP application,,).

PAN signed the White Walker PPP application and certified that the application and

all information provided therein, as well as the supporting documents and forms,

were true and accurate. Among other things, PAN certified that the funds would be

used "to retain workers and maintain payroll," as well as for making other

permissible expenses.

      32.   In the White Walker PPP application, PAN falsely represented that the

company had 9 employees and that White Walker's average monthly payroll was

approximately $13,475. In addition, PAN submitted a document that purported to


                                        9

     Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 9 of 17
    be the company's Employer's Annual Federal Unemployment Tax Return ("IRS Form

    940") for 2019. On the purported IRS Form 940, PAN falsely represented that, in
•
    2019, White Walker had made approximately $161,707 .06 in payments to employees.

          33.   As PAN knew at the time that he submitted the White Walker PPP

    application, White Walker neither employed the number of individuals identified nor

    did it incur the monthly payroll expenses reported in the application. Moreover,

    White Walker had not filed any IRS Form 940. The purported IRS Form 940

    submitted with the White Walker PPP application listed the company's Employer

    Identification Number ("EIN") and showed a signature date of January 81, 2020, yet

    PAN did not establish an EIN for White Walker until on or about April 2, 2020. The

    purported IRS Form 940 that PAN provided in support of the White Walker PPP

    application was fraudulent.

          84.   Based on PAN's material misrepresentations set forth in the fraudulent

    White Walker PPP application and the supporting documents described in

    Paragraphs 81 through 88, on or about June 22, 2020, Company 2 approved the White

    Walker PPP application, and, on or about June 26, 2020, Bank 2 disbursed

    approximately $83,600 in loan benefits to account no. x3586, held by PAN at Bank 3.

                                    Scope of Scheme

          35.   In addition to the Pan Insurance Agency PPP application and the White

    Walker PPP application, from in or around May 2020, and continuing through at least

    in or around July 2020, PAN submitted and caused the submission of fraudulent PPP

    applications through Company 1, Bank 1, and other financial technology companies


                                            10

         Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 10 of 17
and financial institutions. The companies for which PAN submitted these loan

applications and the approximate amounts of loan benefits sought are summarized

in the below table:

                                                      .Purported
                                                        Average           Amount
  No.            Company Name               EIN
                                                        Monthly           Sought
                                                        Payroll
    1          Pan Insurance Agency      XX-XXXXXXX     $412,480         $1,031,200
    2            A&D Pan Legacy          XX-XXXXXXX     $162,916          $407,288
    3               PanLeeacy            XX-XXXXXXX     $31,026            $77,563
                Digital Encryption
    4                                    XX-XXXXXXX      $181,604         $454,010
                      Storage
               Heaith Care Without
    5                                    XX-XXXXXXX      $238,744         $596,858
                      Borders
    6         Technoloe:v for Teaching   XX-XXXXXXX      $24,090           $60,223
    7                Kh.aleesi           XX-XXXXXXX      $8,198            $20,400
              NC Health Care Reform
    8                                    XX-XXXXXXX      $271,104         $595,000
                     Advisors
               Health Care Without
    9                                    XX-XXXXXXX      $238,294         $595,300
                      Borders
   10               Pan Realty           XX-XXXXXXX    $271,027.94      $677,569.85
   11              Nie:ht's Watch        XX-XXXXXXX      $42,335         $105,800
   12            A&D Pan Legacy          XX-XXXXXXX     $342,165         $855,400

        36.     For the PPP application numbered one (1) above (Pan Insurance

Agency), among other things, PAN falsely certified that Pan Insurance Agency had

not received and would not receive another PPP loan.

        37.     For each of the PPP applications numbered two (2) through six (6) above

(A&D Pan Legacy, Pan Legacy, Digital Encryption Storage, Health Care Without

Borders, and Technology for Teaching), among other things, PAN submitted a false

IRS Form W-3 for 2019 associated with each company, each of which was purportedly

signed on or about January 30, 2020.



                                            11

        Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 11 of 17
      38.    For each of the PPP applications numbered seven (7) through twelve

(12) above (Khaleesi, NC Health Care Reform Advisors, Health Care Without

Borders, Pan Realty, Night's Watch, and A&D Pan Legacy), PAN submitted false

documents that purported to be each company's IRS Form 940 for 2019. On each

purported IRS Form 940, PAN falsely represented the amount of payments made to

employees by PAN in 2019.

      39.    For each of the PPP applications numbered three (3), seven (7), and

eleven (11) above (Pan Legacy, Khaleesi, and Night's Watch), the EIN for these

companies was not established until in or around April or May 2020. PAN submitted

false tax documents purportedly signed in or around January 2020 that listed these

EINs, despite the EINs not being in existence at the time.

      40.    In total, based on the approximately fourteen (14) PPP applications

PAN submitted and caused to be submitted, including the Pan Insurance Agency

PPP application and the White Walker PPP application, PAN fraudulently sought at

least $6,190,839 in PPP loans and obtained at least $1,745,427 in loan benefits.

                             COUNTS ONE AND TWO

      41.    Paragraphs 1 through 22 o~ this Indictment are incorporated herein by

reference as factual allegations.

      42.    Beginning in or a!ound May 2020, and continuing through in or around

at least July 2020, in Wake County, in th~ Eastern District of North Carolina, and

elsewhere, the defendant, TRISTAN BISHOP PAN, having knowingly devised and

intended to devise a scheme and artifice to defraud, and to obtain money and property


                                         12

     Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 12 of 17
by means of materially false and fraudulent pretenses, representations, and

promises, and attempting to do so, did knowingly transmit and cause to be

transmitted, by means of wire communications in interstate commerce, writings,

signals, pictures, and sounds for the purpose of executing such scheme and artifice.

            43.    The scheme to defraud is more fully described in paragraphs 23 through

40 of this Indictment and is re-alleged and incorporated by reference as if fully set

forth herein.

            44.    On or about the dates specified below, in the Eastern District of North

Carolina, and elsewhere, PAN submitted and caused to be submitted the following

wire communications in an attempt to execute, and in execution of the scheme, as

described in paragraphs 23 through 40 of this Indictment, with each transmission by

wire communication forming a separate count:
                                      . '
                  Approi:imate
 Cou,nt                                                    . Des~riptioµ of Wire             . '

   ~~   .         .,. })ate       .                                        ·,      .-   -·    -~   ,.,., ;-;:_ .. -- ..- •..

                                             PAN electronically submitted the Pan Insurance
                                            Agency PPP application and supporting documents,
   1              May 11, 2020                from the Eastern District of North Carolina, to
                                              Company 1, located outside the State of North
                                                                Carolina
                                            PAN electronically submitted the White Walker PPP
                                              application and supporting documents, from the
   2              June 12, 2020
                                             Eastern District of North Carolina, to Company 2,
                                                located outside the State of North Carolina

            Each of the above is a violation of Title 18, United States Code, Section 1343.

                                  COUNTS THREE AND FOUR

            45.    Paragraphs 1 through 22 of this Indictment are incorporated herein by

reference as factual allegations.

                                                      13
            Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 13 of 17
       46.      Beginning in or around May ·2020, and continuing through in or around

at least July 2020, in Wake County, in the Eastern District of North Carolina, and

elsewhere, the defendant, TRISTAN BISHOP PAN, knowingly executed and

attempted to execute a scheme and artifice to defraud a financial institution and to

obtain moneys, funds, credits, assets, securities, and other property owned by, and

under the custody or control of, a financial institution, by means of materially false

and fraudulent pretenses, representations, and promises.

       4 7.     The scheme to defraud is more fully described in paragraphs 23 through

40 of this Indictment and is re-alleged and incorporated by reference as if fully set

forth herein.

       48.      On or about the dates specified below, in the Eastern District of North

Carolina, and elsewhere, PAN attempted to execute and executed the scheme, as

described in paragraphs 23 through 40 of this Indictment, with each execution set

forth below forming a separate count:
                                                                     ',
          Appr~x:tmate                     ,,
 Co~µt·.                                              Descripti9n
         - - -·
                Date  . ,.                                       y
                                                                                                --
                                                                                          ., ~. .···.t.
                           •'
                                                                             '
                                Predicated on the fraudulent Pan Insurance Agency PPP
                                application and supporting documents PAN submitted to,
   3          May 13, 2020          and which were approved by, Company 1, Bank 1
                                disbursed $680,627 in loan benefits to account no. x7224,
                                                 held by PAN at Bank 3.
                                     Predicated on the fraudulent White Walker PPP
                                application and suppo1·ting documents PAN submitted to,
   4          June 26, 2020         and which were approved by, Company 2, Bank 2
                                 disbursed $33,600 in loan benefits to account no. x3536,
                                                 held by PAN at Bank 3.

       Each of the above is a violation of Title 18, United States Code, Section 1344.


                                                14
       Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 14 of 17
                                 COUNTS FIVE AND SJX

          49.    Paragraphs 1 through 40 of this Indictment are incorporated herein by

reference as factual allegations.

          50.    On or about the dates specified as to each count below, in the Eastern

District of North Carolina, and elsewhere, the defendant, TRISTAN BISHOP PAN,

knowingly engaged and attempted to engage in monetary transactions by, through,

and to a financial institution, affecting interstate and foreign commerce, in criminally

derived property of a value greater than $10,000, such property having been derived

from a specified unlawful activity, that is wire fraud, in violation of Title 18, United

States Code, Section 1343, and bank fraud, in violation of Title 18, United States

Code, Section 1344, as set forth below:
    --.              --                                     .;·~--   '   .   -   -   .   -
                                                  '
 Coup.t             i>ate                             ;.....
                                                        ,
                                                         Jlesc:dption
                                                             .       -

                                 PAN transferred and caused an electronic transfer of
    5           May 18, 2020     $250,000 from account no. x7224 to account no. x7913,
                                             both held by PAN at Bank 3
                                 PAN transferred and caused an electronic transfer of
   6            June 22, 2020    $410,000 from account no. x7224 to account no. x7913,
                                             both held by PAN at Bank 3

          Each of the above is a violation of Title 18, United States Code, Section 1957.




                (REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)




                                             15
       Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 15 of 17
                              FORFEITURE NOTICE

       The defendant is hereby given notice that all property specified herein is

subject to forfeiture ..

       Upon conviction of one or more of the offenses set forth in Counts One through

Four of this Indictment, the defendant shall forfeit to the United States, pursuant to

Title 18, United States Code, Section 982(a)(2)(A), and/or Title 18, United States

Code, Section 981(a)(l)(C), the latter made applicable by Title 28, United States Code,

Section 246l(c), any property, real or personal, which constitutes or is derived from

proceeds traceable to any of the said offenses.

       Upon conviction of one or more of the offenses set forth in Counts Five or Six

of this Indictment, the defendant shall forfeit to the United States, pursuant to Title

18, United States Code, Section 982(a)(l), and/or Title 18, United States Code,

Section 98l(a)(l)(A), the latter made applicable by Title 28, United States Code,

Section 246l(c), any property, real or personal, involved in such offense(s), or any

property traceable to such property.

       The forfeitable property includes, but is not limited to, the gross proceeds of

the defendant's offenses up to at least $1,745,427.00.

       If any of the above-described forfeitable property, as a result of any act or

omission of the defendant,

       (1) cannot be located upon the exercise of due diligence;

       (2) has been transferred or sold to, or deposited with, a third person;

       (3) has been placed beyond the jurisdiction of the court;


                                           16
     Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 16 of 17
      (4) has been substantially diminished in value; or

      (5) has been commingled with other property which cannot be subdivided

          without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p ), to seek forfeiture of any other property of the defendant up to the value of the

above forfeitable property.




                                                               -- -   "---"'   -   -~   -
                                   ~·orepers~
                                        Date:   q-d\3·ol0


ROBERT J. HIGDON, JR.
United States Attorne


BY: Ethan A. Ontjes
Assistant United States


DANIEL KAHN
Acting Chief, Fraud Section
United States Department of Justice

  ~µ._~
B ~ M . Woodard
Trial Attorney
Criminal Division, Fraud Section
United States Department of Justice




                                           17
    Case 5:20-cr-00436-BO Document 1 Filed 09/23/20 Page 17 of 17
